Johnston, C. J.
(dissenting): In my view the award was not only grossly excessive but it betrayed unfairness and caprice on the part of the jury or a total misconception of their duties and obligations under the law. The court found that the award was $40,000 greater than he would approve. That disproportion shows the verdict was tainted with reckless indifference and an absence of a due sense of right and justice. While the court hesitated to believe that the jury was actuated by passion and prejudice, his finding as to the excess carnes the implication that the jurors had acted unreasonably, capriciously and unfairly, and it practically convicted them of misconduct. An award so much larger than the court could approve and which must have shocked its sense of justice, is generally regarded as prima facie evidence that the jury was not fair and impartial. In Argentine v. Bender, supra, the verdict was found to be excessive to the extent of $5,000, and it was said:
“This court must enter upon the consideration of this case with the assumption that the evidence could not sustain the recovery of a greater amount than $2,500. This is conclusively settled for the present purpose by the action of the district court. The mere fact that the jury in estimating plaintiff’s injury so far exceeded this limit must be regarded as having some tendency to show unfairness.” (p. 425.)
There an explanation for the excess was found in the instructions given, and upon a remission of the excess a judgment for the reduced amount was upheld.
*522In A. T. & S. F. Rld. Co. v. Cone, 37 Kan. 567, 15 Pac. 499, the jury in its verdict found the damages to- be $50,000. The plaintiff consenting, the court ordered a remittitur of one-half of the damages and a judgment for $25,000 was given. This court held that the jury either acted upon a misconception of their duties or under the influence of passion or prejudice, and the fact that a remittitur was required of one-half of the verdict disclosed that the court must have found that the jury were influenced by either passion or prejudice. In Steinbuchel v. Wright, 43 Kan. 307, 23 Pac. 561, the award of the jury was $4,000. In overruling the motion for new trial the court found that the assessment of the jury beyond the sum of $500 was excessive, and the excess being remitted a judgment for $500 was entered. This court held that it was compelled to say that the damages were so excessive as to show the verdict was given under the influence of passion and prejudice, and that in such a case the amount of damages should be submitted to the judgment of another jury. Bell v. Morse, 48 Kan. 601, 29 Pac. 1086, was a case where damages were awarded in the sum of $1,000. The court ruled that a new trial would be granted unless the plaintiff would remit $600 of the amount awarded. The remittitur was made and the motion for a new trial overruled. It was said:
“The action of the court in finding that the greater part of the award made by the jury was excessive, and required the plaintiff below to remit the same, clearly indicates the view of the court. It is evident from this finding and the proceedings in the case that the jury were influenced by passion and prejudice in rendering the verdict which was so grossly excessive, and within the authority of cases already decided a new trial should have been granted.” (p. 602. See, also, Union Pac. R. Co. v. Hand, 7 Kan. 380; M. K. & T. Rld. Co. v. Weaver, 16 Kan. 456; K. P. Rly. Co. v. Peavey, 34 Kan. 472, 8 Pac. 780.)
The evidence in the case relating to the habits, associations and reputation of the plaintiff, although not to be considered as against any recovery, has a bearing upon the amount of recovery and to my mind strongly tends to show that the award was a wild and unreasonable estimate of the jury, and was not the result of an honest exercise of judgment. It having been found to have been $40,000 more than was reasonable and' just, the whole verdict, I think, was tainted by the unfairness, and therefore the motion for a new trial should have been granted.
Harvey and Hopkins, JJ., join in this dissent.